MALLARD, Chief Judge.
The defendant’s first assignment of error is that he was subjected to double jeopardy, in violation of his constitutional rights, for that he was retried on charges that he had been previously tried upon, at which former trial the jury had been unable to agree upon a verdict. This assignment of error is overruled. When the mistrial was ordered, the defendant not only made no objection but made the motion for the mistrial. The rule is that an order of mistrial entered upon motion of the defendant or with the defendant’s consent will not support *611a plea of former jeopardy. State v. Crocker, 239 N.C. 446, 80 S.E. 2d 243 (1954). In State v. Battle, 279 N.C. 484, 183 S.E. 2d 641 (1971), Justice Sharp said:
“However, the general rule is that an order of mistrial in a criminal case will not support a plea of former jeopardy. * * *
When the jurors declare their inability to agree, it must be left to the trial judge, in the exercise of his judicial discretion, to decide whether he will then declare a mistrial or require them to deliberate further. * * * ”
Defendant’s second assignment of error is that his constitutional rights were violated by the imposition in superior court of a greater sentence on the misdemeanor charge than that which he received in the district court. The district court had jurisdiction of the misdemeanor charge. G.S. 7A-272. Upon appeal to superior court, trial is de novo. It is not an appeal on the record. G.S. 7A-271(b). The imposition of a greater sentence after a conviction by a jury in the superior court, upon appeal from a district court, does not violate a defendant’s constitutional rights. Colten v. Kentucky, 407 U.S. 104, 32 L.Ed. 2d 584, 92 S.Ct. 1953 (1972) ; State v. Speights, 280 N.C. 137, 185 S.E. 2d 152 (1971) ; State v. Spencer, 276 N.C. 535, 173 S.E. 2d 765 (1970) ; State v. Sparrow, 276 N.C. 499, 173 S.E. 2d 897 (1970) ; State v. Coffey, 14 N.C. App. 642, 188 S.E. 2d 550 (1972), cert. denied, 281 N.C. 624.
Defendant has five other assignments of error relating to the charge of the court, the admission and exclusion of evidence, cross-examination of State’s witnesses by the defendant, and the propounding of certain questions by the State. We have examined all of these assignments of error and are of the opinion that prejudicial error does not appear.
No error.
Judges Brock and Britt concur.